Citation Nr: 0608290	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  01-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his mother




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1972 
to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO rating action that 
denied service connection for PTSD.  The appellant filed a 
Notice of Disagreement (NOD) in July 2001, and the RO issued 
a Statement of the Case (SOC) in October 2001.  The appellant 
perfected his appeal by filing a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in October 2001.

In December 2001, the appellant and his mother testified 
during a  hearing before the RO's Decision Review Officer; a 
transcript of that hearing is of record.

In July 2003, the Board recharacterized the issue on appeal 
as shown on the title page and remanded the matter to the RO 
for further development.  After accomplishing the additional 
action, the RO continued the denial of the claim, as 
reflected in the October 2005 Supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, in 
October 2005, the  appellant submitted a letter to the 
Appeals Management Center (AMC) that appears to assert his 
entitlement to service connection for diabetes, as due to 
Agent Orange exposure.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the appellant has been diagnosed with PTSD, he did 
not engage in combat with the enemy, and the occurrence of no 
alleged in-service stressful experience has been corroborated 
by service records or other credible evidence.

3.  Although private medical records reflect a diagnosis of 
dysthymic disorder in June 1988, many years after his 
discharge from service, competent medical evidence does not 
reflect a diagnosis of dysthymic disorder at any time 
pertinent to this appeal or any other acquired psychiatric 
disorder, other than PTSD, upon which to predicate a grant of 
service connection.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted criteria, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through a May 2001 notice letter, the June 2001 rating 
decision, the October 2001 SOC, and the May 2002 and October 
2005 Supplemental SOCs (SSOCs), the RO notified the appellant 
and his representative of the legal criteria governing the 
claim, the evidence that had been considered in connection 
with the appeal up to that point, and the bases for the 
denial of the claim.  After each, they were given the 
opportunity to respond.  Accordingly, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support the claim, as has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also notes that the April and October 2004 notice 
letters by the Appeals Management Center (AMC), issued during 
the pendency of the Board's prior remand, informed the 
appellant of the respective duties of VA and the claimant in 
obtaining evidence, listed the evidence of record, and asked 
the appellant to identify any medical providers potentially 
having relevant records.  The Board finds that these letters 
meet the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
identified relevant treatment provides as sources of 
pertinent records.  Given that fact, and the RO's 
instructions to him (as noted above), the Board finds that 
the veteran has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004)

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the June 2001 
rating action on appeal.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  The RO's October 2001 
SOC, and the two subsequent SSOCs, discussed the evidence 
that had been considered in the decision to date and the 
legal principles underlying that decision.  The Board 
particularly notes that the claim was remanded for further 
development in July 2003, that the AMC accomplished the 
required additional development (see the AMC's April 2004 
notice letter), and that the RO subsequently provided the 
appellant an opportunity to respond before readjudicating the 
claim and returning the case to the Board (see the October 
2005 SSOC).  
   
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service 
personnel and medical records, VA treatment records, complete 
Social Security Administration file, and treatment records 
from those non-VA medical providers that the appellant 
identified as having relevant medical evidence.  The 
appellant has been afforded VA medical examination to 
determine the etiology and severity of his claimed acquired 
psychiatric disorder, and he was afforded a hearing before 
the RO's Decision Review Officer during which he and his 
mother presented testimony in support of his claim.  
Significantly, neither the appellant nor his representative 
has identified, and the record does otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.  

II Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 
 
The appellant has been competently diagnosed with PTSD (see 
the medical statement by Dr. C.E.B., a VA psychiatrist, 
received in November 2001).   Even assuming, without 
deciding, that this diagnosis meets the diagnostic criteria 
for PTSD, here, there is no credible evidence that a claimed 
-service stressor occurred.

The claims file contains notes from the appellant's VA PTSD 
support group from February to July 1998, and from October 
2000 to November 2004; these records reflect some of the 
veteran's alleged stressors.  In his PTSD screening interview 
in October 2000, the appellant reported having served twelve 
months in combat and having witnessed others commit 
atrocities (torturing prisoners,  mutilating enemy bodies, or 
hanging civilians); he also reported stressors of witnessing 
other soldiers being killed or wounded, and sometimes being 
terribly mangled.  The appellant submitted a report of PTSD 
stressors in June 2001 in which he listed two stressors: 
exposure to decaying, rotting bodies in Parris Island, South 
Carolina (Marine Corps recruit training) in June 1972, and 
exposure to "combat stress" in Vietnam in August 1972.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

The appellant's service personnel record shows that he was in 
Vietnam for one day (July 14, 1972) prior to embarking on the 
U.S.S. Manitowoc for ready operations in waters contiguous to 
Vietnam; the Manitowoc landed the appellant in Okinawa on 
August 26, 1972.  The appellant subsequently served on the 
U.S.S. Fresno for readiness operations in waters contiguous 
to Vietnam during the periods November 22-28, 1972; December 
30, 1972 to January 7, 1973, and January 22-27, 1973.  There 
is no objective indication that the appellant saw any combat 
during these cruises-there is no indication of a wound, no 
award of a Combat Action Ribbon or other medal or award 
indicative of combat, nor are there any statements provided 
by former service comrades to support the veteran's 
assertions of combat service.  The Board emphasizes that 
service in a combat zone , without more, is not sufficient to 
establish that the appellant engaged in combat with the 
enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991)

Under these circumstances, the Board is unable to accept the 
occurrence of the generally claimed incidents on the basis of 
his assertions alone; rather, there must be service or other 
evidence verifying the occurrence of the claimed stressor(s).  
In this case however, the occurrence of none of the veteran's 
claimed in-service stressful experiences has been 
corroborated by credible evidence, and the record does not 
present any basis for further developing the record in this 
regard.  

In this case, the Board finds that the veteran has not 
clearly articulated a verified or verifiable in-service 
stressor.  As indicated above, he has asserted various 
actions associated with alleged combat service (to include 
participating in patrols and perimeter security; exposure to 
incoming fire; and various other activities, to include  
torturing prisoners, mutilating enemy bodies, hanging 
civilians, as well as witnessing other soldiers being killed, 
wounded, or mangled); however, as indicated above, combat 
service has not been established.  Further, the veteran's 
vague assertions about these events do not permit independent 
verification of any such events, even if such were possible.  
The Board notes, specifically, that the veteran's assertions 
of exposure to decaying, rotting bodies in Parris Island and 
the sight of dead and wounded personnel in Vietnam are the 
type of anecdotal experiences that are not capable of 
independent verification.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented.").  The Board also 
points out that the veteran has not presented any credible 
lay or other evidence to corroborate the occurrence of any of 
his alleged in-service stressful experiences.  

The Board has considered the evidence presented by the 
appellant, including the testimony of the appellant and his 
mother during the DRO hearing in December 2001.  The 
appellant testified that he was attached to a weapons platoon 
in Vietnam and participated in squad- and platoon-sized 
patrols during which he saw other Marines being killed or 
wounded, and the appellant's mother testified that she 
noticed a change in the appellant's personality very soon 
after he returned from Vietnam.  However, these assertions, 
without more, do not constitute credible, objective evidence 
to verify either combat service or a specific in-service 
stressful experience.  

Under these circumstances, the Board must conclude that the 
criteria for establishing service connection for PTSD are not 
met.  

B.  Service connection for a psychiatric disorder other than 
PTSD

The appellant's service medical records show no indication of 
in-service treatment for psychiatric issues.  Reports of 
medical examination in December 1975 (separation from active 
service), February 1976 (Marine Corps Reserve retention), and 
January 1981 (Marine Corps Reserve retention) all listed 
psychiatric evaluations as "normal."  Hence, no psychiatric 
condition was shown in service.

Service connection may presumed for certain chronic diseases, 
such as psychoses, which develop to a compensable degree (10 
percent for a psychosis) within a prescribed period after 
discharge from service (one year for a psychosis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309. 

In this case, however, there is no medical evidence 
whatsoever that a psychosis was manifested to any degree 
within the first post-service year.  Dr. B.B., a non-VA 
psychiatrist, examined the appellant in June 1988 and 
provided a diagnosis of dysthymic disorder; a subsequent 
Social Security Agency (SSA) decision in August 1988 awarded 
the appellant disability benefits for residuals of a post-
service gunshot wound and for dysthymic disorder.  The Board 
notes that the June 1988 diagnosis of dysthymic disorder is 
the earliest medical evidence of record of any psychiatric 
condition other than PTSD.  Clearly, such is outside the one 
year period for a presumptive service connection.  

However, even more significant is the fact that the medical 
evidence does not confirm a diagnosis of dysthymic disorder 
in 1988 or at subsequent time period.  In this regard, the 
Board notes that the appellant had a VA psychiatric 
examination in December 1988 that diagnosed no mental 
disorder.  The appellant had a VA PTSD examination in May 
2001 that culminated in a diagnosis of personality disorder 
not otherwise specified, which is not considered a disability 
for compensation purposes, pursuant to 38 C.F.R. §§ 3.303(c) 
and 4.9); the examiner also diagnosed alcohol dependency in 
remission, polysubstance abuse by history, neither of which 
is indicative of a current disability.  

In short, then, the medical record has not, at any time 
pertinent to this appeal, reflected a current acquired 
psychiatric disability, other than PTSD, upon which to 
predicate a grant of service connection.  

C.  Conclusion

For all the foregoing reasons, the reasons noted above, the 
Board must conclude that service connection for a psychiatric 
disability, to include PTSD, must be denied.  

In reaching this conclusion, the Board has considered the 
appellant's lay assertions.  However, as addressed above, he 
cannot establish the occurrence of an in-service stressor to 
support a grant of service connection for PTSD on the basis 
of his assertions, alone.  See. e.g.,  38 C.F.R. § 3.304(f).  
Moreover, as lay person without the appropriate training or 
medical expertise, he is not competent to render a competent 
(persuasive) opinion on a medical matter-such as whether he 
has a current diagnosis of a psychiatric disability other 
than PTSD.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

The  Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


